                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   No. S:19-CV-316-D


 BERKSHIRE LIFE INSURANCE                      )
 COMPANY OF AMERICA,                           )
                                               )
                                Plainti£t:     )
                                               )
                   v.                          )                    ORDER
                                               )
 AMRIKA RAMPERSAD,                             )
                                               )
                                Defendant      )


        OnOctober21,2019,plaintiffBerkshireLifelnsuranceCompanyofAmerica("Berkshire"

 or ''plaintiff'') moved to dismiss defendant Amrika Rampersad's ("Rampersad" or "defendant")

 second cou,nterclaim and strike her third and fifth affirmative defenses [D.E. 11] and filed a

 memorandum in support [D.E. 12]. On November 11, 2019, defendant responded in opposition

 [D.E. 13]. On November 21, 2019, plaintiff replied [D.E. 14].

        For the reasons sta~ in plaintiff's memorandum oflaw and reply [D.E. 12, 14], the court

. GRANTS the motion to dismiss and to strike and dismisses defendant's second counterclaim and

 strikes her third and fifth affirmative defenses [D.E. 11 ]. Defendant may file an amended pleading

 not later than December 13, 2019.

        SO ORDERED. This S day of December 2019.




                                                          LA~m
                                                          United States District Judge
